Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An RCE and an Amendment were filed on March 27, 2021.
In the Amendment, claims 1, 2, 4, 6-11, 14, 15, 17, and 19-26 were amended and claims 5 and 18 were cancelled.
Claims 1-4, 6-17, and 19-28 are currently pending and under examination, of which claims 1, 14, and 25 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC 101 previously set forth.

Response to Arguments
Regarding the anticipatory and obviousness rejections presented in the Final Office Action of November 24, 2020, the arguments presented on pages 10 and 11 of the Amendment directed to independent claims 1 and 14 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejection. Dependent 
In the last paragraph of page 12 of the Amendment, regarding independent claim 25, it is argued that “Amended claim 25 recites ‘the plurality of data samples associated to the one or more IEDs include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system...’”  However, the Office respectfully points out that independent claim 25 was amended to recite instead “the plurality of data samples received from the one or more IEDs include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system...”  Accordingly, the rejection presented below is addressing this claimed feature as amended.
On page 13, beginning on line 7, it is indicated in the Amendment that Anderson does not teach “output a prediction of at least one type of power distribution fault to occur in a predetermined future time interval and a number of predicted future occurrences of the predicted at least one type of power distribution fault”.  The Office respectfully disagrees for the following reasons.  
Anderson describes in Paragraph [0046] that the collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. The predicted condition can be, for example, a predicted condition or forecast over a predetermined period, such as a day, a week, a month, or the like.  The predicted condition can be, for example ... electric load, steam consumption or fuel consumption. Additionally or alternative, the predicted condition, with respect to conditions involving energy usage, can be given in units of Anderson describes in Paragraph [0010] that identified trends and the predicted conditions of energy usage are displayed to alert an operator when an anomaly between the predicted conditions and the building conditions arises. (Emphasis added)  In addition, in Anderson, certain components, such as for example the “Horizon Indicator” detects anomalies in performance of equipment or in external conditions, and automatically displays or transmits feedback for a building operator. See Paragraph [0049] As explained in Paragraph [0064] the “Horizon Indicator” displays historical, real-time and forecast values and provides recommendations when data points are trending towards sub-optimal performance using anomaly detection.  In addition, in Paragraph [0051] Anderson describes that trends “in the one or more building conditions can be identified (561) and a predicted condition for each building condition can be generated. The identified trends and the predicted conditions can be displayed (562) so as to alert (563) an operator can when an anomaly between the predicted conditions and the actual building condition arises.” In view of the descriptions provided in Anderson, the Office construes the generation and display of predicted conditions, which include electric load and steam or fuel consumption with anomalies between the predicted conditions and the building conditions or sub-optimal performance reads on “output a prediction of at least one type of power distribution fault”.  The anomalies occurring as trends between the predicted conditions, which include electric load and steam or fuel consumption, and the actual building condition would arise or the data points trending towards sub-optimal performance read on “a number of predicted future occurrences of the predicted at least one type of power distribution fault”.  In view of the foregoing, the arguments presented in the Amendment concerning the limitations of the output of the prediction are not deemed persuasive.
The remaining arguments presented on page 13 concerning Anderson have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections.
On page 13 of the Amendment, second full paragraph, it is argued that Rumrill was merely provided to disclose the waveform signatures that can be identified after an event has occurred. The Office respectfully disagrees.  Rumrill describes in Paragraph [0033] that monitoring devices 102, 104, and 106 are configured to also measure the electric field surrounding the power lines, to record and analyze event /fault signatures, and to classify event waveforms. Current and electric field waveform signatures can be monitored and catalogued by the monitoring devices to build a comprehensive database of events, causes, and remedial actions. An application executed on a central server can provide waveform and event signature cataloguing and profiling for access by the monitoring devices and by utility companies. The system of Rumrill can provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid.  Therefore, the waveform signatures or fault signatures of the electric field being measured by the monitoring devices (“the one or more IEDs”) reads on “the plurality of data samples ...include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system”.
The remaining arguments presented on page 13 concerning Rumrill and the features “at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations”, which are recited in claim 26, have been considered but are moot because the arguments do not apply to the new cited references being used in the current rejections.  
Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 7, replace “associated data samples” with “data samples”.
Claim 1, line 10, replace “associated data samples” with “data samples”.
Claim 1, line 11, replace “associated data samples” with “data samples”.
Claim 1, lines 13-14, replace “associated data samples” with “data samples”.
Claim 1, line 17, replace “the prediction” with “the at least one prediction of energy usage”.
Claim 1, line 21, replace “at least one IED” with “at least one of the one or more IEDs”.
Claim 1, line 21, replace “the predicted” with “the at least one prediction of”.
Claim 7, line 3, replace “the at least one client” with “at least one client”.
Claim 8, lines 1-2, replace “the plurality of data samples” with “the data samples”.
Claim 8, line 5, replace “the at least one client” with “at least one client”.
Claim 9, lines 1-2, replace “the plurality of data samples” with “the data samples”.
Claim 9, lines 5-6, replace “the at least one client” with “at least one client”.
Claim 10, line 4, replace “the at least one client” with “at least one client”.
Claim 11, line 4, replace “the at least one IED” with “the one or more IEDs”.
Claim 11, line 5, replace “the at least one IED” with “the one or more IEDs”.
Claim 12, lines 1-2, replace “plurality of data samples” with “the data samples”.
Claim 12, line 3, replace “the prediction” with “the at least one prediction of energy usage”.
Claim 14, lines 6-7, replace “associated data samples” with “data samples”.
Claim 14, line 9, replace “associated data samples” with “data samples”.
Claim 14, line 11, replace “associated data samples” with “data samples”.
Claim 14, line 14, replace “associated data samples” with “data samples”.
Claim 14, lines 16-17, replace “the at least one recommendation and/or prediction” with “the at least one prediction of energy usage”
Claim 14, lines 18-19, replace “the prediction” with “the at least one prediction of energy usage”.
Claim 14, line 23, replace “the at least one IED” with “the one or more IEDs”.
Claim 14, line 23, replace “the predicted” with “the at least one prediction of”.
Claim 17, line 3, replace “the at least one client” with “at least one client”.
Claim 20, lines 2-3, replace “the at least one client” with “at least one client”.
Claim 21, line 1, replace “the plurality of data samples” with “the data samples”.
Claim 21, line 5, replace “the at least one client” with “at least one client”.
Claim 22, line 1, replace “the plurality of data samples” with “the data samples”.
Claim 22, line 5, replace “the at least one client” with “at least one client”.
Claim 23, line 4, replace “the at least one client” with “at least one client”.
Claim 24, line 4, replace “the at least one IED” with “the one or more IEDs”.
Claim 24, line 5, replace “the at least one IED” with “the one or more IEDs”.
Claim 25, lines 6-7, replace “the plurality of data samples” with “the data samples”.
Claim 25, line 14, replace “the predicted at least one type of power distribution fault” with “the prediction of the at least one type of power distribution fault”.
Claim 25, line 16, replace “the at least one prediction” with “the prediction of the at least one type of power distribution fault”.
Claim 25, line 17, replace “the prediction” with “the prediction of the at least one type of power distribution fault”.
Claim 27, line 1, replace “the plurality of data samples” with “the data samples”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0178865 A1 to Anderson et al. (“Anderson”) in view of JP Publication No. JP 2009-225629 to Maeda et al. (“Maeda”).
Regarding independent claim 1, Anderson teaches:
A machine learning system for use with a power distribution system, the power distribution system including one or more loads that consume the power provided, comprising: Anderson: Paragraph [0035] (“Commercial office buildings or multi-unit residential buildings can experience energy consumption that exceeds specifications and system failures. Disclosed herein are techniques for improving comfort, energy efficiency and reliability of building operations without the need for large additional capital investments. For purpose of illustration and not limitation, the techniques disclosed herein can use a machine learning predictive model to generate energy demand forecasts and automated analysis that can guide optimization of building operations...”) [The commercial office buildings or multi-unit residential buildings experiencing energy consumption read on “one or more loads that consume the power provided”.] 
a data library database configured to store a plurality of data samples, wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) associated with the one or more loads, wherein the associated data samples include at least one of voltage, current, and frequency values measured by the one or more IEDs over a period of time; Anderson: Paragraph [0038] (“The data 220 can be processed and formatted and can be stored, for example, in one or more databases. For example, the data 220 can be collected with a data collector, which can include a computer programmed to interface with and receive the data internally from the cyber-physical system or from a remote system. That is, the cyber-physical system or a remote system can transmit (330) the data to the data collector, which can then store the data 220 in a database.”) Anderson: Paragraph [0043] (“... collecting (510) historical building data 322, real-time building data 321, historical exogenous data 323, and real-time exogenous data 324 with a data collector 320. The historical and real-time building data can include, for example ... data from lighting systems, air conditioning, heating systems... The historical and real-time exogenous data can include, for example, ... energy data such as steam and natural gas usage...over time”) Anderson: Paragraph [0044] (“The historical and real-time data can also include ... electric power quality, including frequency and voltage,... Such data can be transmitted electronically from ... low voltage power quality measurement systems, smart meters or electric power consumption meters... that provide external signals inside the building or buildings”) [The data collector storing the historical and real-time data in a database reads on “a data library database configured to store a plurality of data samples”.  The lighting systems, air conditioning, heating systems inside the building read on “the one or more loads”.  The smart meters providing the historical and real-time data that include frequency and voltage data from the lighting systems, air conditioning, heating systems of the building reads on “wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) associated with the one or more loads”.  The frequency and voltage in the historical and real-time data transmitted from the smart meters inside the building or buildings reads on “the associated data samples include at least one of voltage, current, and frequency values measured by the one or more IEDs”.  The data collected over time reads “over a period of time”.]
a machine learning processor configured to execute at least one machine learning algorithm and receive the associated data samples from the data library database, Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model.”) Anderson: Paragraph [0047] (“The adaptive stochastic controller 310 can further generate (550) one or more executable recommendations 340 with a decision algorithm 330...”) Anderson: Paragraph [0048] (“...executing business judgments defined by business rules or rules induced by machine learning systems...”) [The adaptive stochastic controller reads on “a machine learning processor”.  The execution at the adaptive stochastic controller of the predictive machine learning model reads on “to execute at least one machine learning algorithm”. The collected data, which includes the historical and real-time data collected (Paragraph [0043] of Anderson) that is received at the adaptive stochastic controller reads on “receive the associated data samples”.] 
the machine learning processor configured to process the associated data samples in accordance with the at least one machine learning algorithm and output at least one prediction of energy usage in a predetermined future time interval based on the associated data samples received; and Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. Additionally or alternatively, the predictive model 315 can be a model based on a first-principles physics model, neural network, statistical auto-regression, machine learning regression, statistical regression, or a combination thereof.  The predicted condition can be, for example, a predicted condition or forecast over a predetermined period, such as a day, a week, a month, or the like.  The predicted condition can be, for example ... electric load, steam consumption or fuel consumption. Additionally or alternative, the predicted condition, with respect to conditions involving energy usage, can be given in units of instantaneous energy demand rather than, e.g., average kilowatt-hours, to allow for highly granular measurements.”) Anderson: Paragraph [0064] (“For example, by forecasting future space temperatures by floor and quadrant (or in certain embodiments, by a finer or courser spatial division) using SVR, the Horizon Indicator can provide recommendations for next day's start-up and shut down time for the heating, ventilation and air conditioning (HVAC) system and supply air fans.”) [The adaptive stochastic controller generating the predicted condition based on the collected data with or using the predictive model reads on “the machine learning processor configured to process the associated data samples in accordance with the at least one machine learning algorithm”.  The generation of the prediction based on the collected data including electric load, steam consumption, or fuel consumption reads on “output at least one prediction of energy usage...based on the associated data samples received” over a predetermined period reads on “in a predetermined future time interval”.]
an action processor configured to receive the at least one prediction of energy usage from the machine learning processor and perform at least one action based on the prediction, ... Anderson: Paragraph [0069] (“In an aspect of the disclosed subject matter, the system can be organized to enable messaging and interactions between the various components via modules designed to send and receive recommendations, predictions, and other data converted into a common format. The system can include a communications module communicatively coupled the data collector, the adaptive stochastic controller, and a System Integration Facility server via a bi-directional messaging interface, and can include a processor and a memory having computer-executable instructions... the processor to receive data from the System Integration Facility server, convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database, send the collected data and the data from the System Integration Facility server to the adaptive stochastic controller to generate the at least one predicted condition, store the at least one predicted condition in the database, and send the at least one predicted condition to the System Integration Facility server.”) Anderson: Paragraph [0008] (“The method can further include displaying the one or more trends based on the collected data of the one or more buildings, the one or more predicted conditions, and the one or more executable recommendations, and/or communicating with the one or more buildings' HVAC systems to ... automatically steer a floor condition of the said one or more buildings in response to the one or more trends, predicted conditions, or executable recommendations displayed on the graphical user interface.”) [The System Integration Facility server receiving the at least one predicted condition from the adaptive stochastic controller reads on “an action processor configured to receive the at least one prediction of energy usage from the machine learning processor”. The automatic steering of the floor condition based on the predicted conditions reads on “perform at least one action based on the prediction”.]
Anderson describes communicating with an HVAC system to automatically steer a flor condition in response to a predicted condition, this reference does not expressly teach “wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, wherein the control signal is configured to shut off one or more loads associated with the at least one IED when the predicted energy usage is above a predetermined energy usage threshold”.  However, Maeda is directed to a demand control system to prevent an occurrence of defects when power consumption exceeds a threshold value. Maeda teaches:
an action processor configured to receive the at least one prediction of energy usage from the machine learning processor and perform at least one action based on the prediction, Maeda: Paragraph [0018] (“...identifying all the environmental adjustment devices (the thermal environment adjustment device 2 such as an air conditioner and a refrigerator, and the lighting device 3 such as a lighting device).”) Maeda: Paragraph [0019] (“The demand prediction unit 13 integrates power consumption (demand power) measured in real time by the power measuring device 5, predicts an integrated demand value for 30 minutes from the integrated value, and the predicted value exceeds a threshold value. Whether or not the predicted value exceeds the threshold value, a demand warning is output to the control unit 10. When the control unit 10 receives the demand alarm output from the demand prediction unit 13, the control unit 10 refers to the control / return database stored in the second storage unit 15, and selects the environmental adjustment device having the highest control order in order. It is determined whether up to the environmental control device in the range is the target of demand control... The control unit 10 generates a control command for demand-controlling one or more environmental adjustment devices determined as described above, for example, a control command for stopping the environmental adjustment device, and generates a control command from the device communication unit 12. Send to the environmental control device. Then, when the environmental adjustment device that has received the control command from the demand control device 1 is stopped, the power consumption measured by the power measuring device 5 is reduced.”) [The demand prediction unit 13 reads on “the machine learning processor” and the control unit 10 reads on “an action processor”.  The control unit 10 receiving the predicted value of the power consumption (demand power) reads on “receive the at least one prediction of energy usage”. Based on the predicted value exceeding a threshold value, the control unit 10 selecting the environmental adjustment device and determining whether up to the environmental control device in the range is the target of demand control reads on “perform at least one action based on the prediction”.] wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, Maeda: Paragraph [0019] [As described above.] [The one or more environmental adjustment device reads on “the one or more IEDs”. The control unit 10 generating a control command to one or more environmental adjustment device reads on “the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs”.] 
wherein the control signal is configured to shut off one or more loads associated with the at least one IED when the predicted energy usage is above a predetermined energy usage threshold. Maeda: Paragraph [0019] [As described above.] [The environmental adjustment device receiving the control command from the demand control device 1 and being stopped when the predicted value exceeds a threshold value reads on “the control signal is configured to shut off one or more loads associated with the at least one IED when the predicted energy usage is above a predetermined energy usage threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson and Maeda before them, for the adaptive stochastic controller of Anderson to predict a condition involving energy usage and transmit to a control unit of Maeda to receive the prediction of energy usage and perform at least one action based on the prediction, where the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs.  The control signal or control command, as taught in Maeda, would instruct one or more of the air conditioning, heating system, power systems, elevator management systems, and/or lighting systems of Anderson to be shut off when the predicted energy usage is above a predetermined energy usage threshold because the references are in the same field of endeavor as the claimed invention and they are focused on managing power demand from various smart devices, such as the environmental devices.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent occurrence of problems in which demand from environmental devices, such as an air conditioner or a lighting device, does not exceed a threshold. Maeda Paragraph [0012] 
Regarding claim 2, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, further comprising 
a server including at least one memory and at least one processor, the data library database stored in the at least one memory Anderson: Paragraph [0069] (“The system can include a communications module communicatively coupled the data collector, the adaptive stochastic controller, and a System Integration Facility server via a bi-directional messaging interface, and can include a processor and a memory having computer-executable instructions...convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database...”) and the machine learning processor and the action processor executed by the at least one processor. Anderson: Paragraph [0039] (“...an adaptive stochastic controller, e.g., via feedback and being online, can auto-correct and employ machine learning to modify actions taken on the system over time...”) Anderson: Paragraph [0069] [As described above.] [The controller using machine learning reads on “the machine learning processor...executed by the at least one processor”. The System Integration Facility server with the processor reads on “action processor executed by the at least one processor”.]
Regarding claim 3, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, wherein the at least one machine learning algorithm includes at least one of an Artificial Neural Network, a Backpropagation, Deep Learning, a Convolutional Neural Network, a Recurrent Neural Network, and/or an Evolution Algorithm. Anderson: Paragraph [0040] (“...the adaptive stochastic controller 210 can include a machine learning element employing martingale boosting ... Additionally or alternatively, the adaptive stochastic controller 210 can include an element utilizing a technique based on a rule based system, neural network, fuzzy logic control, model predictive control, stochastic programming, linear programming, integer programming, mixed integer nonlinear programming, machine learning classifier, logistic regression, or a combination thereof.”) Anderson: Paragraph [0046] (“...the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. Additionally or alternatively, the predictive model 315 can be a model based on a first-principles physics model, neural network, statistical auto-regression, machine learning regression, statistical regression, or a combination thereof.”) 
Regarding claim 4, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, wherein 
the action performed by the action processor includes generating and outputting a communication signal to the at least one client indicating the predicted energy usage. Anderson: Paragraph [0035] (“...generate energy demand forecasts and automated analysis that can guide optimization of building operations to improve tenant comfort while improving energy efficiency...A user interface can be provided to display a representation of the building conditions, predicted conditions, and executable recommendations.”)
Regarding claim 8, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of clam 1, wherein 
the plurality of data samples include a first trained set based on historical readings by the one or more IEDs, a second trained set based on live readings of the one or more IEDs, and environmental information, Anderson: Paragraph [0044] (“...HVAC equipment measurements such as air flow rates, supply air temperature information, return air temperature information, and various environmental sensors such as carbon dioxide content of the return air. The historical and real-time data can also include power grid data, including for example, electrical demand and consumption, peak historical and future predicted loads, electric power quality, including frequency and voltage, steam generation and consumption, fossil fuel (including without limitation heating oil and natural gas) usage and pricing, and power failure warnings. Such data can be ... sensed by low voltage power quality measurement systems, smart meters or electric power consumption meters...”) [The historical data reads on “a first trained set” and the real-time data reads on “a second trained set”.  The return air temperature information and the carbon dioxide content read on “environmental information”.]
the action performed by the action processor includes outputting a communication signal to the at least one client indicating the predicted energy usage. Anderson: Paragraph [0035] (“...generate energy demand forecasts and automated analysis that can guide optimization of building operations to improve tenant comfort while improving energy efficiency...A user interface can be provided to display a representation of the building conditions, predicted conditions, and executable recommendations.”) [The user interface reads on “at least one client”.]
Regarding claim 9, this claim incorporates the rejection presented in claim 8.  In addition, Anderson teaches:
The machine learning system of clam 8, wherein the plurality of data samples further includes real time pricing information issued by an electrical utility, Anderson: Paragraph [0044] (“The historical and real-time data can also include ... pricing... Such data can be transmitted electronically from a utility company, for example, via a web portal or email, or sensed by low voltage power quality measurement systems, smart meters or electric power consumption meters, or analogous steam and fuel consumption meters, that provide external signals inside the building or buildings.”) the machine learning processor predicts pricing costs for the predetermined future time interval based on the real time pricing information and the data samples associated to the one or more IEDs, and Anderson: Paragraph [0044] [As described above.] Anderson: Paragraph [0094] (“Since the optimization is based on a model that finds the thermodynamic response of each floor of the building to various similar start-up and ramp-down times from the past, and computes the cost-optimal solution for the future, it can either agree with the current history-based strategy, or discover a new strategy.”) Anderson: Paragraph [0099] (“...the Horizon Indicator can be adapted to provide a forecasting module that can predict the next two to four hours for floor-by-floor temperature resulting from steering by the operator of HVAC system set point values to maintain appropriate and cost-effective building conditions.”) [The pricing information from the utility company reads on “based on the real time pricing information” and the data reads on “based on...the data samples”.  The optimization by computing future optimal costs reads on “predicting pricing costs” for the next two to four hours reads on “for the predetermined future time interval”.]
the action processor sends a communication signal to the at least one client including the predicting pricing costs for the predetermined future time interval. Anderson: Paragraph [0099] (“As depicted in FIG. 13, the 24 hour TPO forecast 1311 can be augmented in the Now-Cast by the tracking of supply air temperature and fan set points 1312. The two to four hour forecast into the future can be based upon the present HVAC settings for that floor 1313 to provide the operator with a visualization of the result on the floor from his action in the engine room. The actual temperature two hours later can be compared to the forecast from the Now-Cast 1314 and a performance score can be automatically recorded.”) [As shown in FIG. 13, the display of the optimal costs computed for future times/hours shown to the engineers or operators, reads on “sends a communication signal to the at least one client”.]
Regarding claim 10, this claim incorporates the rejection presented in claim 9.  In addition, Anderson teaches:
The machine learning system of claim 9, wherein the machine learning processor generates a recommendation as to which periods within the predetermined future time interval to lower and increase energy usage to reduce costs Anderson: Paragraph [0092] (“The start-up and ramp-down recommendation systems can discover the functional mapping between hourly 24-hour predictions and provide a comparison and correction based on actual recorded versus calculated times from the recent past...The recommendation engine can output an updated recommendation for the next day's operation, hourly, and building operators act upon these optimal recommendations as morning and evening approach. The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators' actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.”) Anderson: Paragraph [0094] (“...the optimization is based on a model that finds the thermodynamic response of each floor of the building to various similar start-up and ramp-down times from the past, and computes the cost-optimal solution for the future...”) [The optimal correction or adjustment of the space temperature, fan speed, or thermal inertia reads on “to lower and increase energy usage”.  Depending on whether is morning or evening, the 24 hour prediction to optimally adjust the space temperature, fan speed, or thermal inertia reads on “generates a recommendation as to which periods within the predetermined future time interval”.] and the action processor sends a communication signal to the at least one client including the recommendation. Anderson: Paragraph [0092] [As presented above.][The output from the recommendation engine to the operators reads on “sends a communication signal to the at least one client”.]
Regarding claim 11, this claim incorporates the rejection presented in claim 9.  In addition, Anderson teaches:
The machine learning system of claim 9, wherein the machine learning processor generates a recommendation as to when ideal periods within the predetermined future time interval to lower and increase energy usage to reduce costs Anderson: Paragraph [0092] (“The start-up and ramp-down recommendation systems can discover the functional mapping between hourly 24-hour predictions and provide a comparison and correction based on actual recorded versus calculated times from the recent past...The recommendation engine can output an updated recommendation for the next day's operation, hourly, and building operators act upon these optimal recommendations as morning and evening approach. The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators' actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.”) Anderson: Paragraph [0094] (“...the optimization is based on a model that finds the thermodynamic response of each floor of the building to various similar start-up and ramp-down times from the past, and computes the cost-optimal solution for the future...”) [The optimal correction or adjustment of the space temperature, fan speed, or thermal inertia reads on “to lower and increase energy usage”.  Depending on whether is morning or evening, the 24 hour prediction to optimally adjust the space temperature, fan speed, or thermal inertia reads on “generates a recommendation as to when ideal periods within the predetermined future time interval”.] and the action processor sends a control signal to the at least one IED to turn on or off loads associated with the at least one IED to increase or decrease energy usage in a way that lowers costs. Anderson: Paragraph [0069] [As described in claim 1. The System Integrator Facility server coupled to the adaptive controller to take action reads on “the action module sends a control signal to the at least one IED”.] Anderson: Paragraph [0056] (“...the actions including for example lighting levels, air conditioning or heat controls, load shedding such as safely shutting off elevators to optimize electrical usage during emergencies, heating ventilation and air conditions (HVAC) system optimization, and tenant comfort level maintenance regardless of occupancy levels on each floor.”) Anderson: Paragraph [0066] (“The display can also give signals for recommended start-up, ramp-down for a building's HVAC system based on SVR forecasts of space temperature.”) Anderson: Paragraph [0056] (“For example, FIG. 16 illustrates that TPO prestart recommendations can save a considerable amount of money per month 1611 compared to not preheating 1612. This savings in penalty is much larger than the actual cost of the additional energy 1613.”) [The shutting off loads, modify lighting levels, ac or heat controls through the intelligent reads “sends a control signal to the at least one IED to turn on or off loads”.  The cost savings due to the prestart recommendation reads on “in a way that lowers costs”.] 
Claims 14-17 and 21-24 recite a method that is reciting the functions of claims 1-4 and 8-11, respectively, with substantially the same limitations.  Therefore, the rejections applied to claims 1-4 and 8-11 above apply to claims 14-17 and 21-24.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Maeda and further in view of US patent Publication No. 2017/0373500 A1 to Shafi et al. (“Shafi”).
Regarding claim 6, this claim incorporates the rejection presented in claim 1.  Anderson and Maeda do not expressly teach that the predetermined energy usage threshold is determined by the machine learning processor “based on load shedding parameters, the load shedding parameters including at least one of time of day, designation of equipment as essential or non-essential, and/or real-time pricing issued by a utility”.  Shafi is directed to methods for predicting energy consumption demand for peak load shaving. Shafi teaches:
The machine learning system of claim 1, wherein the predetermined energy usage threshold is determined by the machine learning processor based on load shedding parameters, the load shedding parameters including at least one of time of day, designation of equipment as essential or non-essential, and/or real-time pricing issued by a utility. Shafi: Claim 9 (“...activate the energy storage device to provide energy to the load from the energy storage device in response to the measured power consumption level of the load exceeding the threshold.”) Shafi: Paragraph [0022] (“The threshold prediction method makes use of pattern recognition and machine learning algorithms that find relationships within observed data. Given a load profile consisting of predictor-output pairs, with predictors, such as time of day/week/year, operating schedule, temperature, and previous loads, and associated outputs, such as measured loads, the controller 112 first compute thresholds for each day. The controller 112 uses the thresholds to create a new profile containing pairs consisting of predictors and daily thresholds.”) [The controller reads on “the machine learning processor”.  The controller computing thresholds for each day reads on “the predetermined energy usage threshold is determined by the machine learning processor based on...time of day”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, and Shafi before them, for the threshold of Maeda to be determined by the demand prediction unit 13 of Maeda or the adaptive stochastic controller of Anderson to be based on load shedding parameters, the load shedding parameters including at least one of time of day as taught in Shafi because the references are in the same field of endeavor as the claimed invention and they are focused on managing power demand from various environmental devices.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would mitigate the uncertainty in predicting daily peak load or hourly load, which is often highly variable, by instead computing what amounts to an average over several hours. The threshold would be a proxy for excess energy consumed, and the threshold can be computed by the product of the average instantaneous excess load multiplied by the number of hours during which the load exceeds the threshold.  In addition, predicting thresholds over a comparatively short period, such as one hour or a window of a few hours, reduces the computational complexity in predicting the load, which typically involves a far larger training data set and an increased number of models (corresponding to each horizon from 1 to 24 hours ahead) that decrease in accuracy as horizon increases. Instead, a single threshold suffices to convey the information that the controller 112 requires to characterize the load for a day. Shafi Paragraph [0010] 
Claim 19 recites a method that is reciting the functions of claim 6 with substantially the same limitations.  Therefore, the rejections applied to claim 6 above applies to claim 19.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Maeda and further in view of US patent Publication No. 2018/0066860 A1 to Carlson et al. (“Carlson”).
Regarding claim 7, this claim incorporates the rejection presented in claim 1.  Anderson and Maeda do not expressly teach that the action performed by the control unit of Maeda includes “outputting the communication signal to the at least one client indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold”.  Carlson is directed to techniques for controlling an operation of an HVAC system at a site. Carlson teaches:
The machine learning system of claim 1, wherein the action performed by the action processor includes generating and outputting the communication signal to the at least one client indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold. Carlson: Paragraph [0005] (“In some implementations of the method for controlling the HVAC system, determining the one or more new operation parameter values for the HVAC system may include determining the one or more new operation parameter values for the HVAC system to increase a power consumption of the HVAC system when the net load is below the threshold load value, or determining the one or more new operation parameter values for the HVAC system based on at least one of a predicted future net load ... In some implementations, increasing the power consumption of the HVAC system may include at least one of setting the HVAC system to a high power mode... or increasing a speed of a fan of the HVAC system. In some implementations, increasing the power consumption of the HVAC system may include determining whether a high power mode of the HVAC system can be supported while keeping the net load below the threshold load value, and setting the HVAC system to the high power mode when the high power mode of the HVAC system can be supported while keeping the net load below the threshold load value...”) Carlson: Paragraph [0033] (“Site gateway 124 and/or control server 128 may also control the operation of some home appliances, such as HVAC system 132 and water heater 134, which may also be used as energy shifting or energy storage devices.”) Carlson: Paragraph [0047] (“The control system of HVAC system 300 may also ...provide information, such as current settings, temperature level, or energy usage, to the user through user interface 340.”) [The control server 128 reads on “the action processor”.  The control server 128 executing the method to indicate the HVAC system to increase power reads on “generating and outputting the communication signal”.  The control system of the HVAC system providing information to the user through the user interface reads on “to the at least one client”.  The determining of the new operation parameter indicating the HVAC to increase a power consumption when the predicted future net load is below the threshold load value reads on “the action ...includes generating and outputting the communication signal...indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, and Carlson before them, for the control unit of Maeda to output a communication signal to the at least one client indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold because the references are in the same field of endeavor as the claimed invention and they are focused on controlling operation of an environmental device such as an HVAC.
One of ordinary skill in the art would have been motivated to do this modification in order to dynamically control energy usage and storage to minimize the usage of electrical energy from the grid, while maintaining a desired level of comfort at a site at any time. The operation of the HVAC system may be dynamically controlled based on the current and/or future energy generation (EG) system production, current and/or future loads at the site. Carlson Paragraph [0003]
Claim 20 recites a method that is reciting the functions of claim 7 with substantially the same limitations.  Therefore, the rejection applied to claim 7 above applies to claim 20.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Maeda and further in view of US Patent Publication No. 2017/0162320 A1 to Rumrill (“Rumrill”).
Regarding claim 12, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, wherein 
...
the prediction includes a prediction of at least one type of fault and a number of predicted future occurrences of the predicted at least one type of fault. Anderson: Paragraph [0010] (“The identified trends and the predicted conditions can be displayed and an operator can be alerted when an anomaly between the predicted conditions and the building conditions arises”, which reads on “the prediction includes a prediction of at least one type of fault”.) Anderson: Paragraph [0049] (“In certain embodiments, certain components, such as for example the “Horizon Indicator” as described in more detail below, can detect anomalies in performance of equipment or in external conditions, and automatically display or transmit feedback in the form of customized dashboards for a building operator.”) Anderson: Paragraph [0051] (“Trends in the one or more building conditions can be identified (561) and a predicted condition for each building condition can be generated. The identified trends and the predicted conditions can be displayed (562) so as to alert (563) an operator can when an anomaly between the predicted conditions and the actual building condition arises.”) Anderson: Paragraph [0064] (“A Horizon Indicator can then display historical, real-time and forecast values and provides recommendations when data points are trending towards sub-optimal performance using anomaly detection.”) [The providing of recommendations of predicted conditions with anomalies or sub-optimal performance reads on “the prediction includes a prediction of at least one type of fault”.  The anomalies occurring as trends between the predicted conditions and the actual building condition would arise or the data points trending towards sub-optimal performance read on “a number of predicted future occurrences of the predicted at least one type of fault”.]
Anderson and Maeda do not expressly describe “plurality of data samples include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system”.  However, Rumrill describes a power distribution monitoring system. Rumrill teaches:
plurality of data samples include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system, and Rumrill: Paragraph [0033] (“Furthermore, monitoring devices 102, 104, and 106 are configured to also measure the electric field surrounding the power lines, to record and analyze event /fault signatures, and to classify event waveforms. Current and electric field waveform signatures can be monitored and catalogued by the monitoring devices to build a comprehensive database of events, causes, and remedial actions. In some embodiments, an application executed on a central server can provide waveform and event signature cataloguing and profiling for access by the monitoring devices and by utility companies. This system can provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid.”) [The waveform signatures or fault signatures of the electric field being measured reads on “data samples include waveform signatures of faults...occurring on the power distribution system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, and Rumrill before them, for the data sample of Anderson to include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system as taught in Rumrill because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid. Rumrill Paragraph [0033]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Maeda and Rumrill, and further in view of US Patent Publication No. 2017/0270414 A1 to Ignatova et al. (“Ignatova”).
Regarding claim 13, this claim incorporates the rejection presented in claim 12.  Anderson, Maeda, and Rumrill do not expressly describe “where the at least one type of fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations”.  However, Ignatova describes detecting power quality events in an electrical power system and using the information to determine the impact of the power quality event on the electrical power system. Ignatova teaches:
The machine learning system of claim 12, where the at least one type of fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations. Ignatova: Paragraph [0053] (“In accordance with various aspects, power quality events are disturbances from the minimal voltage that may be recorded by devices such as smart meters.”) Ignatova: Paragraph [0054] and FIG. 2B (Power Quality Event Classification – disturbance category includes undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations, power frequency variations, and power factor) [The smart meters recording faults including undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations reads on “at least one type of fault includes at least one of ... undervoltage, overvoltage, ... and/or voltage fluctuations”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, Rumrill, and Ignatova before them, for the faults of Anderson and Rumrill to include the types of faults as taught in Ignatova because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to be able to identify power quality events that can potentially cause equipment downtime.  Such power quality events including voltage disturbances, including undervoltages, overvoltages, sags, and swells, and “out of range” harmonic levels can be readily detected and captures using the analysis as described in FIGS. 5A-5C of Ignatova. Ignatova Paragraphs [0055] and [0065]-[0078]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Rumrill and further in view of Maeda.
Regarding independent claim 25, Anderson teaches:
A system for use with a power distribution system, the power distribution system including one or more loads that consume the power provided, comprising: Anderson: Paragraph [0035] (“Commercial office buildings or multi-unit residential buildings can experience energy consumption that exceeds specifications and system failures. Disclosed herein are techniques for improving comfort, energy efficiency and reliability of building operations without the need for large additional capital investments. For purpose of illustration and not limitation, the techniques disclosed herein can use a machine learning predictive model to generate energy demand forecasts and automated analysis that can guide optimization of building operations...”) [The commercial office buildings or multi-unit residential buildings experiencing energy consumption read on “one or more loads that consume the power provided”.] 
a data library database configured to store a plurality of data samples, wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) associated with the one or more loads, Anderson: Paragraph [0038] (“The data 220 can be processed and formatted and can be stored, for example, in one or more databases. For example, the data 220 can be collected with a data collector, which can include a computer programmed to interface with and receive the data internally from the cyber-physical system or from a remote system. That is, the cyber-physical system or a remote system can transmit (330) the data to the data collector, which can then store the data 220 in a database.”) Anderson: Paragraph [0043] (“... collecting (510) historical building data 322, real-time building data 321, historical exogenous data 323, and real-time exogenous data 324 with a data collector 320. The historical and real-time building data can include, for example, ... data from lighting systems, air conditioning, heating systems... The historical and real-time exogenous data can include, for example, ... energy data such as steam and natural gas usage...over time”) Anderson: Paragraph [0044] (“The historical and real-time data can also include ... electric power quality, including frequency and voltage,... Such data can be transmitted electronically from ... low voltage power quality measurement systems, smart meters or electric power consumption meters... that provide external signals inside the building or buildings”) [The data collector storing the historical and real-time data in a database reads on “a data library database configured to store a plurality of data samples”.  The lighting systems, air conditioning, heating systems inside the building read on “the one or more loads”.  The smart meters providing the historical and real-time data that include frequency and voltage data from the lighting systems, air conditioning, heating systems of the building reads on “wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) associated with the one or more loads”.]
...
a machine learning processor configured to execute at least one machine learning algorithm and receive the data samples from the data library database, Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model.”) Anderson: Paragraph [0047] (“The adaptive stochastic controller 310 can further generate (550) one or more executable recommendations 340 with a decision algorithm 330...”) Anderson: Paragraph [0048] (“...executing business judgments defined by business rules or rules induced by machine learning systems...”) [The adaptive stochastic controller reads on “a machine learning processor”.  The execution at the adaptive stochastic controller of the predictive machine learning model reads on “to execute at least one machine learning algorithm”. The collected data, which includes the historical and real-time data collected (Paragraph [0043] of Anderson) that is received at the adaptive stochastic controller reads on “receive the data samples”.] 
the machine learning processor configured to process the data samples in accordance with the at least one machine learning algorithm and Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. Additionally or alternatively, the predictive model 315 can be a model based on a first-principles physics model, neural network, statistical auto-regression, machine learning regression, statistical regression, or a combination thereof.  The predicted condition can be, for example, a predicted condition or forecast over a predetermined period, such as a day, a week, a month, or the like.  The predicted condition can be, for example ... electric load, steam consumption or fuel consumption. Additionally or alternative, the predicted condition, with respect to conditions involving energy usage, can be given in units of instantaneous energy demand rather than, e.g., average kilowatt-hours, to allow for highly granular measurements.”) [The adaptive stochastic controller generating the predicted condition based on the collected data with or using the predictive model reads on “the machine learning processor configured to process the data samples in accordance with the at least one machine learning algorithm”.]
output a prediction of at least one type of power distribution fault to occur in a predetermined future time interval and a number of predicted future occurrences of the predicted at least one type of power distribution fault; and Anderson: Paragraph [0046] [As described above.] Anderson: Paragraph [0010] (“The identified trends and the predicted conditions can be displayed and an operator can be alerted when an anomaly between the predicted conditions and the building conditions arises.”) Anderson: Paragraph [0049] (“In certain embodiments, certain components, such as for example the “Horizon Indicator” as described in more detail below, can detect anomalies in performance of equipment or in external conditions, and automatically display or transmit feedback in the form of customized dashboards for a building operator.”) Anderson: Paragraph [0051] (“Trends in the one or more building conditions can be identified (561) and a predicted condition for each building condition can be generated. The identified trends and the predicted conditions can be displayed (562) so as to alert (563) an operator can when an anomaly between the predicted conditions and the actual building condition arises.”) Anderson: Paragraph [0064] (“A Horizon Indicator can then display historical, real-time and forecast values and provides recommendations when data points are trending towards sub-optimal performance using anomaly detection.”) [The generation and display of predicted conditions, which include electric load and steam or fuel consumption with anomalies between the predicted conditions and the building conditions or sub-optimal performance reads on “output a prediction of at least one type of power distribution fault”.  The anomalies occurring as trends between the predicted conditions, which include electric load and steam or fuel consumption, and the actual building condition would arise or the data points trending towards sub-optimal performance read on “a number of predicted future occurrences of the predicted at least one type of power distribution fault”.]
an action processor configured to receive the at least one prediction from the machine learning processor and perform at least one action based on the prediction,... Anderson: Paragraph [0069] (“In an aspect of the disclosed subject matter, the system can be organized to enable messaging and interactions between the various components via modules designed to send and receive recommendations, predictions, and other data converted into a common format. The system can include a communications module communicatively coupled the data collector, the adaptive stochastic controller, and a System Integration Facility server via a bi-directional messaging interface, and can include a processor and a memory having computer-executable instructions... the processor to receive data from the System Integration Facility server, convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database, send the collected data and the data from the System Integration Facility server to the adaptive stochastic controller to generate the at least one predicted condition, store the at least one predicted condition in the database, and send the at least one predicted condition to the System Integration Facility server.”) Anderson: Paragraph [0008] (“The method can further include displaying the one or more trends based on the collected data of the one or more buildings, the one or more predicted conditions, and the one or more executable recommendations, and/or communicating with the one or more buildings' HVAC systems to ... automatically steer a floor condition of the said one or more buildings in response to the one or more trends, predicted conditions, or executable recommendations displayed on the graphical user interface.”) [The System Integration Facility server receiving the at least one predicted condition from the adaptive stochastic controller reads on “an action processor configured to receive the at least one prediction from the machine learning processor”. The automatic steering of the floor condition based on the predicted conditions reads on “perform at least one action based on the prediction”.]
Anderson does not expressly describe, “the plurality of data samples received from the one or more IEDs include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system”.  However, Rumrill describes a power distribution monitoring system. Rumrill teaches:
the plurality of data samples received from the one or more IEDs include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system, Rumrill: Paragraph [0033] (“Furthermore, monitoring devices 102, 104, and 106 are configured to also measure the electric field surrounding the power lines, to record and analyze event /fault signatures, and to classify event waveforms. Current and electric field waveform signatures can be monitored and catalogued by the monitoring devices to build a comprehensive database of events, causes, and remedial actions. In some embodiments, an application executed on a central server can provide waveform and event signature cataloguing and profiling for access by the monitoring devices and by utility companies. This system can provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid.”) [The waveform signatures or fault signatures of the electric field being measured by the monitoring devices (“the one or more IEDs”) reads on “the plurality of data samples ...include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson and Rumrill before them, for the data sample of Anderson to include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system as taught in Rumrill because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid. Rumrill Paragraph [0033]
Anderson describes communicating with an HVAC system to automatically steer a flor condition in response to a predicted condition.  However, Anderson in combination with Rumrill do not expressly teach “wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, wherein the control signal is configured to shut off one or more loads associated with a location of a predicted power distribution fault”.  However, Maeda is directed to a demand control system to prevent an occurrence of defects when power consumption exceeds a threshold value. Maeda teaches:
an action processor configured to receive the at least one prediction from the machine learning processor and perform at least one action based on the prediction, Maeda: Paragraph [0018] (“...identifying all the environmental adjustment devices (the thermal environment adjustment device 2 such as an air conditioner and a refrigerator, and the lighting device 3 such as a lighting device).”) Maeda: Paragraph [0019] (“The demand prediction unit 13 integrates power consumption (demand power) measured in real time by the power measuring device 5, predicts an integrated demand value for 30 minutes from the integrated value, and the predicted value exceeds a threshold value. Whether or not the predicted value exceeds the threshold value, a demand warning is output to the control unit 10. When the control unit 10 receives the demand alarm output from the demand prediction unit 13, the control unit 10 refers to the control / return database stored in the second storage unit 15, and selects the environmental adjustment device having the highest control order in order. It is determined whether up to the environmental control device in the range is the target of demand control... The control unit 10 generates a control command for demand-controlling one or more environmental adjustment devices determined as described above, for example, a control command for stopping the environmental adjustment device, and generates a control command from the device communication unit 12. Send to the environmental control device. Then, when the environmental adjustment device that has received the control command from the demand control device 1 is stopped, the power consumption measured by the power measuring device 5 is reduced.”) [The demand prediction unit 13 reads on “the machine learning processor” and the control unit 10 reads on “an action processor”.  The control unit 10 receiving the predicted value of the power consumption (demand power) reads on “receive the at least one prediction”. Based on the predicted value exceeding a threshold value, the control unit 10 selecting the environmental adjustment device and determining whether up to the environmental control device in the range is the target of demand control reads on “perform at least one action based on the prediction”.] 
wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, Maeda: Paragraph [0019] [As described above.] [The one or more environmental adjustment device reads on “the one or more IEDs”. The control unit 10 generating a control command to one or more environmental adjustment device reads on “the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs”.] 
wherein the control signal is configured to shut off one or more loads associated with a location of a predicted power distribution fault. Maeda: Paragraph [0019] [As described above.] Maeda: Paragraph [0013] (“Hereinafter, an embodiment in which the technical idea of the present invention is applied to a demand control system installed in a store selling a fresh food (a convenience store, a supermarket, etc.) will be described in detail with reference to the drawings.”) Maeda: Paragraph [0014] (“The demand control system of the present embodiment includes a plurality of environmental adjustment devices that adjust the indoor (inside the store) environment, an environmental measurement device 4 that measures the outdoor environment, and power measurement that measures the power consumed by the environmental adjustment device.”) [The environmental adjustment device in the store receiving the control command from the demand control device 1 and being stopped when the predicted value exceeds a threshold value, where in response to exceeding the threshold value a demand warning is output reads on “the control signal is configured to shut off one or more loads associated with a location a predicted power distribution fault”.  The demand warning or demand alarm output from the demand prediction unit associated with the store reads on “a location of a predicted power distribution fault”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Rumrill, and Maeda before them, for the adaptive stochastic controller of Anderson to predict a condition involving energy usage and transmit to a control unit of Maeda to receive the prediction of energy usage and perform at least one action based on the prediction, where the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs.  The control signal or control command, as taught in Maeda, would instruct one or more of the air conditioning, heating system, power systems, elevator management systems, and/or lighting systems of Anderson to shut off one or more loads associated with a location of a predicted power distribution fault because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention and they are focused on managing power demand from various smart devices, such as the environmental devices.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent occurrence of problems in which demand from environmental devices, such as an air conditioner or a lighting device, does not exceed a threshold. Maeda Paragraph [0012] 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Rumrill and further in view of Maeda.
Regarding claim 26, this claim incorporates the rejection presented in claim 25.  Anderson, Rumrill, and Maeda do not expressly describe “where the at least one type of power distribution fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations”.  However, Ignatova describes detecting power quality events in an electrical power system and using the information to determine the impact of the power quality event on the electrical power system. Ignatova teaches:
The system of claim 25, where the at least one type of power distribution fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations. Ignatova: Paragraph [0053] (“In accordance with various aspects, power quality events are disturbances from the minimal voltage that may be recorded by devices such as smart meters.”) Ignatova: Paragraph [0054] and FIG. 2B (Power Quality Event Classification – disturbance category includes undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations, power frequency variations, and power factor) [The smart meters recording faults including undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations reads on “at least one type of power distribution fault includes at least one of ... undervoltage, overvoltage, ... and/or voltage fluctuations”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Rumrill, Maeda, and Ignatova before them, for the faults of Anderson and Rumrill to include the types of power distribution faults as taught in Ignatova because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to be able to identify power quality events that can potentially cause equipment downtime.  Such power quality events including voltage disturbances, including undervoltages, overvoltages, sags, and swells, and “out of range” harmonic levels can be readily detected and captures using the analysis as described in FIGS. 5A-5C of Ignatova. Ignatova Paragraphs [0055] and [0065]-[0078]
Regarding claim 27, this claim incorporates the rejection presented in claim 26.  In addition, Anderson teaches:
The system of claim 26, wherein the plurality of data samples further includes live readings of the power distribution system.  Anderson: Paragraph [0014] (“In certain embodiments, the data collector can be operatively coupled to a building management system, and the historical building data and the real-time building data can include data from at least one of electric meters, fuel and steam sub-meters, chilled water temperature sensors, space temperature and humidity sensors, supply air temperature and humidity sensors, air flow rate sensors, return air temperature and humidity sensors, or carbon dioxide sensors.”) [The data including real-time building data reads on “live readings of the power distribution system”.]
Regarding claim 28, this claim incorporates the rejection presented in claim 26.  In addition, Ignatova teaches:
The system of claim 26, wherein the data samples of the waveform signatures of the faults include at least one of time of fault, duration of fault, magnitude of fault and/or triggering channel of the IED that the fault occurred on. Ignatova: Paragraph [0043] (“Voltage sag is a reduction of AC voltage at a given frequency for a time duration of 0.5 cycles to 1 minute. Sags are usually caused by utility faults, and are also often the result of switching on loads that have heavy startup currents. For instance, common causes of sags include starting large loads (e.g., a large air conditioning unit, a large motor inside an industrial facility) and remote fault clearing performed by utility equipment.”) [The time duration of the voltage sag caused by utility faults reads on “duration of fault”.]
The motivation to combine Anderson, Rumrill, Maeda, and Ignatova as presented in claim 26 is incorporated herein.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Tüfekci, P., 2014. Prediction of full load electrical power output of a base load operated combined cycle power plant using machine learning methods, International Journal of Electrical Power & Energy Systems, 60, pp.126-140, is directed to thermal load forecasting of residential buildings including outdoor temperature information from weather forecast.  The article explores the thermal load forecast using machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA M. CHOI/Patent Examiner, Art Unit 2117